Exhibit 10.3

[Name and Address of Senior Executive Officer]

Dear                     :

Patapsco Bancorp, Inc. (the “Company”) anticipates entering into a letter
agreement (“Agreement”) with the United States Department of the Treasury
(“Treasury”) that provides for the Company’s participation in the Treasury’s
Capital Purchase Program (the “CPP”). If the Company does not participate in the
CPP, this letter shall be of no further force and effect.

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Agreement, the Company is required to meet
specified standards for incentive compensation to its senior executive officers
and to make changes to its compensation arrangements. To comply with these
requirements, and in consideration of the benefits that you will receive as a
result of the Company’s participation in the CPP, you agree as follows:

(1) No Golden Parachute Payments. The Company shall not make any golden
parachute payment to you during any period during which (A) you are a senior
executive officer and (B) Treasury holds an equity or debt position acquired
from the Company in the CPP (a “CPP Covered Period”).

(2) Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

(3) Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2). For reference, certain affected Benefit Plans are set
forth in Appendix A to this letter. If the payments and benefits provided under
the Benefit Plans would exceed the golden parachute limitations of the CPP, the
payments and benefits shall be reduced or revised, in the manner determined by
you (subject to the next sentence), by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits exceeding the
limitations. The Company, at its expense, will determine the extent of any
reduction in the payments and benefits to be made pursuant to this letter. In
addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.



--------------------------------------------------------------------------------

(4) Definitions and Interpretation. This letter shall be interpreted as follows:

(i) “Senior executive officer” means the Company’s “senior executive officers”
as defined in subsection 111(b)(3) of EESA and 31 C.F.R. § 30.2.

(ii) “Golden parachute payment” has the meaning given to such term in
Section 111(b)(2)(C) of EESA and 31 C.F.R. § 30.9.

(iii) “EESA” means the Emergency Economic Stabilization Act of 2008.

(iv) The term “Company” includes any entities treated as a single employer with
the Company under 31 C.F.R. § 30.1(b). You are also delivering a waiver pursuant
to the Agreement, and, as between the Company and you, the term “employer” in
that waiver will be deemed to mean the Company as used in this letter.

(v) The term “CPP Covered Period” shall be limited by, and interpreted in a
manner consistent with, 31 C.F.R. § 30.11.

(vi) Provisions (1) and (2) of this letter are intended to, and will be
interpreted, administered and construed to, comply with Section 111 of EESA
(and, to the maximum extent consistent with the preceding, to permit operation
of the Benefit Plans in accordance with their terms before giving effect to this
letter).

(5) Miscellaneous. To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of Maryland. This letter
may be executed in two or more counterparts, each of which will be deemed to be
an original. A signature transmitted by facsimile will be deemed an original
signature.

 

Yours sincerely, PATAPSCO BANCORP, INC.

 

Name: Title:

Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.

 

 

[Insert Name] Date:  

 